Citation Nr: 0621933	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
cervical spine arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from February 1966 to January 
1968 and from March 1968 to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 
disability for his cervical spine arthritis from 10 to 20 
percent disabling.  The veteran appealed the assigned rating 
and perfected his appeal.  In a July 2003 rating 
determination, the RO increased the veteran's disability 
evaluation to 30 percent and assigned an effective date of 
August 10, 1999, the date of receipt of the veteran's initial 
request for an increased evaluation.

The veteran appeared at a hearing before a local hearing 
officer in September 2000 and at a hearing before the 
undersigned Law Judge in July 2002.  

This matter was previously before the Board in March 2004.  

Finally, in a January 2003 rating determination, the RO 
granted service connection for PTSD and assigned a 70 percent 
disability evaluation.  In a March 2003 statement in support 
of claim, the veteran indicated that he had PTSD and along 
with the pain he was experiencing it made life not worth 
living.  The veteran's representative, in his April 2006 
argument concerning the cervical spine issue, requested that 
this statement be construed as a notice of disagreement with 
the assigned evaluation for the veteran's PTSD.  However, the 
Board does not agree, since the veteran's statement was not 
in terms which could be reasonably construed as disagreement 
with the rating determination.  See 38 C.F.R. § 20.201 
(2005).  



FINDINGS OF FACT

1.  The veteran's cervical spine arthritis results in 
limitation no greater than that akin to favorable ankylosis 
of the cervical spine.  

2.  The veteran has been shown to have pronounced 
intervertebral disc syndrome, with characteristic pain and 
demonstrable muscle spasm, and other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

3.  The neurological impairment of the upper extremities 
resulting from the cervical spine arthritis is no more than 
mild in nature.  


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, the criteria for a 
60 percent evaluation for cervical spine arthritis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5003, 5287, 5290, 5293 (2002), Diagnostic 
Codes 5290, 5293 (2003); Diagnostic Codes 5235 to 5243; 
4.124a, Diagnostic Codes 8510, 8511, 8512, 8513 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the October 2001, September 2004, and April 
2005 VCAA letters informed the veteran of the information and 
evidence necessary to substantiate the claim.  The VCAA 
letters also told the veteran what types of evidence VA would 
undertake to obtain and what evidence the veteran was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The April 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006). 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal prior 
to the issuance of the last supplemental statement of the 
case in February 2006.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board notes that 
in Dingess, the Court held that once service connection is 
granted the claim is substantiated, any further notice as to 
the rating or effective date elements is not required.  (In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated--it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled).   
Moreover, the veteran was supplied with a letter making 
reference to Dingess/Hartman in April 2006.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.


Cervical Spine

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the old rating criteria in effect prior to September 
23, 2002, Diagnostic Code 5287 provided that a 40 percent 
evaluation was warranted for unfavorable ankylosis of the 
cervical spine while a 30 percent evaluation was warranted 
for favorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5287.

Under the old rating criteria in effect prior to September 
23, 2002, Diagnostic Code 5290 provided that the following 
ratings were appropriate for limitation of motion of the 
cervical spine:  10 percent for slight limitation of motion; 
20 percent for moderate limitation of motion; and 30 percent 
for severe limitation of motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

Under the old rating criteria, effective prior to September 
23, 2002, a 10 percent disability evaluation was warranted 
for mild intervertebral disc syndrome.  A 20 percent 
disability evaluation was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, you were to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2005).

At the time of a September 1999 VA examination, the veteran 
reported having neck pain that began in 1969.  He noted that 
his neck pain had been constant for one year and that it had 
caused him to lose sleep.  He indicated that sleeping in a 
recliner seemed to help.  

Physical examination performed at that time revealed that the 
veteran could rotate his neck 20 degrees to the right and 30 
degrees to the left and that he could forward flex to 35 
degrees but could only extend to 5 degrees.  The examiner 
indicated that he was not able to force any further 
extension.  The veteran had some tenderness in the lower 
cervical spine but had no specific muscle spasms.  He also 
had no radicular symptoms or signs.  The veteran had 5/5 
strength in all major muscle groups in both upper extremities 
with no wasting in the musculature.  A diagnosis of chronic 
neck pain with what the veteran stated was a history of 
problems at the cervical seven, decreased range of motion of 
the cervical spine and no radicular findings, was rendered.  

X-rays of the cervical spine revealed the craniovertebral and 
alanto-axial relationships were well-maintained.  The soft 
tissues were unremarkable.  There was some loss of lordosis 
of the cervical spine.  There was kyphosis centered at C3-C4 
and there was a small osteophyte at the C4-C5 and C5-C6 
level.  The x-ray examiner indicated that the veteran had 
mild degenerative changes with loss of normal lordosis.  

At his September 2000 hearing, the veteran testified that he 
was having extreme neck pain all the time.  He noted that he 
could not sleep in a bed because of his neck and that he had 
to sleep in a chair.  He reported being able to sleep for 
only a few hours.  He noted that his pain was about 7 out of 
10 all the time.  The veteran stated that he was guarded in 
his movements because of the pain.  He indicated that he 
could not throw a ball and could only perform limited 
activities around the house.  His spouse stated that his 
condition was worsening all the time.  He noted that he used 
a straw picker to pick things off of the floor.  The veteran 
stated that he had problems bending and lifting, working with 
his hands, and lifting his hands over his head.  

In a November 2001 letter, the veteran reported that he had 
some range of motion in his neck but that this caused great 
pain.  He stated that he was in pain 24 hours per day, 
sometimes mild, sometimes severe.  The veteran indicated that 
he could not get a full night sleep or work a full-time job 
as a result of the pain.  

At the time of his July 2002 hearing before the undersigned 
Law Judge, the veteran reported having tooth-like pain in his 
neck 24 hours per day.  He stated that the pain was always 
there.  He indicated that if he turned his neck from side to 
side it was painful.  The pain radiated from the neck down 
into the shoulders.  The veteran stated that if he turned his 
head up or bent down to pick up anything he would pay the 
price for doing it.  He noted taking Celebrex for the pain.  
The veteran reported sleeping in a chair as a result of his 
neck problems.  He indicated that he did not sleep for long 
periods of time.  The veteran testified that he was a master 
gardener  but stated that he could not perform these duties 
because of the pain that would result from them.  He reported 
that he had never undergone a MRI or CT scan.  The veteran 
stated that sometimes his neck was stiff to the point that he 
could not move it.  He reported receiving continuous 
medication for his neck problems.  

At the time of a May 2003 VA examination, the veteran noted 
having increased episodes of not being able to raise his chin 
off of his chest.  He stated that this was occurring on a 
monthly basis.  The veteran reported having epidural 
injections and indicated that he was in pain all the time.  
He stated that his pain on a daily basis was 3-4 but would be 
10 on his worst days.  The veteran reported having acute pain 
for his neck about every month and indicated that this would 
last two to six weeks.  He noted that this was aggravated by 
using his hands.  The veteran noted having weakness in both 
upper extremities.  He reported dropping objects. The veteran 
stated that he had not had a MRI of his neck.  

Physical examination revealed the veteran had 5/5 strength 
for his hands, biceps, triceps, and deltoids.  The veteran 
had 2+ deep tendon reflexes in the left biceps, bilateral 
brachioradialis, and bilateral triceps.  He had 1+ deep 
tendon reflexes in the right biceps.  Hoffman's test was 
negative, bilaterally.  Sensation was intact in the median, 
radial, and ulnar distribution.  The veteran had 0 to 25 
degrees of flexion, 0 to 10 degrees of extension, 0 to 25 
degrees of tilt to the right and left, and 0 to 45 degrees of 
rotation to the right and left.  The veteran was tender to 
palpation along the spinous processes of C3-C7. 

It was the examiner's assessment that the veteran had 
arthrosis and arthritis of the neck and probably degenerative 
joint disease.  He noted that due to the fact that the 
veteran had right biceps asymmetry in his deep tendon 
reflexes as well as the fact he was dropping objects, a MRI 
was recommended to see of signs of early myelopathy.

X-rays of the cervical spine revealed reversal of the normal 
cervical curve at C3-4.  Mild narrowing of the disc spaces at 
C4-5 and C5-6 was noted with mild spondylosis.  There was no 
misalignment or fracture seen and no destructive lesion was 
noted.  The facet joints appeared well maintained and the 
odontoid was normal.  

At the time of an April 2005 VA examination, the veteran 
described his neck as hurting and with limitation in turning 
of his head all of the time.  He reported that on occasion, 
with certain movements, he developed a sudden burning 
sensation that radiated into both deltoid regions in the 
shoulder.  Otherwise, the veteran did not report any ongoing 
pain or complaints or flare-ups. The veteran noted an 
inability to turn his head from one side to the other, which 
limited his ability to work because he could not look quickly 
from side to side.  The veteran could not climb and could not 
be on his feet much of the time.  The examiner stated that 
these complaints seemed reasonable.  

The examiner noted that a recent MRI of the cervical spine 
performed in January 2005 revealed extensive osteoarthritis 
at C4-5, 5-6, and 6-7, with no spinal stenosis but with 
intervertebral foraminal stenosis.

Physical examination revealed severe limitation of motion of 
the cervical spine in lateral rotation and in lateral tilt.  
The veteran was unable to extend his head but he had no 
limitation in neck flexion.  Primary sensations demonstrated 
a decrease in light touch in the C5 dermatone distribution, 
bilaterally.  Tendon reflexes were symmetrical and there were 
no pathologic reflexes.  It was the examiner's impression 
that the veteran had extensive cervical osteoarthritis with 
bilateral C5 radiculopathy clinically.  This caused 
significant limitation in his ability to do things requiring 
shoulder work and turning of his head.  He noted that this 
was a constant source of pain and discomfort.  

At the time of an April 2005 VA neurological examination, the 
veteran reported having pain and a burning sensation of the 
neck extending into the bilateral arms with decreased 
movement of both his neck and shoulders.  The severity was 
such that the veteran could not turn his neck to either side 
and thus turned at his waist to look at the sides.  The 
veteran also had left handed weakness, frequently dropping 
items.  The veteran described his neck pain as a constant 
dull achy pain with burning sensation as well as grinding 
that occurred with prolonged activity or inactivity.  There 
was radiation into the bilateral arms extending down to the 
elbows.  Repetitive use increased the pain.  The examiner 
noted that the veteran had been diagnosed with intervertebral 
syndrome but had not been placed on bedrest by a physician 
for the past 12 months.  The veteran indicated that flare-ups 
occurred three to four times per year lasting a week which 
led to incapacitation and an inability to move his neck at 
all, sometimes pinning his chin to his chest.  The veteran 
was noted to be retired.  

When asked about the effects on his activities of daily 
living, the veteran stated that he had learned to use extreme 
caution when performing these activities.  When asked about 
recreational activities, the veteran indicated that the most 
upsetting loss was his ability to play golf as that was his 
favorite past time.  

Physical examination revealed 40 degrees of flexion and 20 
degrees of extension with end of range pain only on 
extension.  Lateral flexion to the right was to 5 degrees and 
to 10 degrees on the left, with pain at extremes.  Rotation 
to the right was to 10 degrees and was to 20 degrees on the 
left, with end of range pain present.  The range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  There was 
bilateral paraspinal and trapezius muscle spasms with 
tenderness to palpation only at the C7 midline region.  

Motor strength was 5/5 bilaterally.  Sensory examination was 
intact, but the veteran reported an earlier examination where 
he could not tell the difference between sharp and dull 
sensations.  Deep tendon reflexes were 2+, bilaterally.  

The examiner noted that the a January 2005 MRI had revealed 
right central/infraforaminal protrusion at C6-7 superimposed 
on a diffuse disk bulge causing moderate central canal 
stenosis and moderate to severe right neural foraminal 
stenosis and moderate left neural foraminal stenosis.  There 
was mild to moderate central canal stenosis and bilateral 
neural foraminal stenosis at C5-6 secondary to a diffuse disk 
osteophytic bulge with uncovertebral joint hypertrophy.  
There was mild to moderate central canal stenosis and mild 
bilateral neural foraminal stenosis at C4-5 secondary to a 
diffuse disc osteophytic bulge with facet overgrowth.  There 
was also a small superimposed central protrusion at the left.  
Mild central canal stenosis and mild to moderate right neural 
foraminal stenosis at C3-4 secondary to an asymmetric disc 
bulge to the right with uncovertebral joint overgrowth was 
also found.  There was also minimal left neural foraminal 
encroachment at this level as well.  

Diagnoses of cervical disc bulge, multi-level, and cervical 
spine arthritis were rendered.  

The veteran was afforded an additional VA examination in 
November 2005.  At the time of the examination, the veteran 
was noted to have 0 degrees of lateral rotation of the neck 
to the left and the right and 0 degrees of lateral tilt of 
the neck to the left and right.  The veteran also had 0 
degrees of extension and 5 degrees of flexion of the cervical 
spine.  The examiner stated that this was a significant 
change from the April 2005 examination.  The examiner further 
indicated that it should be noted that the veteran's 
limitation of range of motion of the neck was not due to 
fusion but rather pain.  The examiner indicated that any 
attempt to passively move the neck in range of motion 
elicited intolerable pain, and the veteran was unable to 
continue.  Otherwise, the examination was unchanged from 
April 2005.  The examiner opined that the veteran had severe 
cervical osteoarthritis with multiple multilevel disk bulges 
but without evidence of spinal cord or nerve root 
compression.  

With regard to the old rating in effect prior to September 
23, 2002, the Board notes that the veteran has been assigned 
the highest schedular evaluation under DC 5290.  A 30 percent 
evaluation was also be warranted for favorable ankylosis 
under DC 5287.  The criteria for a 40 percent evaluation for 
unfavorable ankylosis of the cervical spine has not been met 
at any time throughout the course of the appeal.  At the time 
of the veteran's September 1999 VA examination, he was noted 
to have rotation to 20 degrees on the right and to 30 degrees 
on the left.  He could also forward flex to 35 degrees and 
extend to 5 degrees.  At the time of his May 2003 VA 
examination, the veteran had flexion to 45 degrees, extension 
to 10 degrees, right and left tilt to 25 degrees, and 
rotation to 45 degrees, bilaterally.  At the time of his 
April 2005 VA examination, the veteran had 40 degrees of 
flexion and 20 degrees of extension.  Lateral flexion was 
noted to be to 5 degrees on the right and 10 degrees on the 
left, while rotation was to 10 degrees on the right and 20 
degrees on the left.  

Finally, while the veteran was noted to have 0 degrees of 
motion for left and right lateral tilt, rotation, and 
extension, and only 5 degrees of forward flexion, at the time 
of his November 2005 VA examination, the examiner indicted 
that limitation of motion was not caused by fusion but rather 
pain.  As such, while the veteran's cervical spine movement 
at the time of his November 2005 VA examination, could be 
considered akin to that of ankylosis, it would not be akin to 
unfavorable ankylosis.  

As to DC 5293, the Board notes that the veteran has 
continually reported having constant neck pain.  Moreover, at 
the time of the veteran's April 2005 VA examination, he was 
found to have extensive osteoarthritis at C4-6, 5-6, and 6-7, 
with intervertebral foraminal stenosis.  There was also 
decreased sensation to light touch in the C5 dermatone 
distribution, bilaterally, and the examiner indicated that 
the veteran had bilateral C5 radiculopathy.  Furthermore, 
there were findings of bilateral paraspinal and trapezius 
muscle spasms.  Based upon the findings at the time of the 
April 2005 VA examinations, the Board is of the opinion that 
the criteria for a 60 percent evaluation were met under DC 
5293.  

As to the criteria in effect subsequent to September 23, 
2002, but prior to September 26, 2003, the Board notes that 
the highest rating criteria available was 60 percent, which 
the veteran has now been granted.  

As to the criteria in effect subsequent to September 26, 
2003, the Board notes that the veteran has not been shown to 
have unfavorable ankylosis of the entire spine, thus an 
evaluation in excess of 60 percent would not be warranted.  

The Board further observes that even combining the veteran's 
rating criteria for limitation of motion with the 
neurological manifestations associated with the cervical 
spine disorder as is warranted under Note (1) would result in 
no more than a 60 percent disability evaluation.  The rating 
criteria for limitation of motion would warrant no more than 
a 30 percent evaluation as the veteran has been shown to have 
forward flexion of the spine limited to 15 degrees or less or 
limitation of motion akin to that of unfavorable ankylosis.  
As noted above, the criteria for a 40 percent evaluation, 
requiring unfavorable ankylosis, have not been met.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 30 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

Furthermore, the veteran has not been shown to have more than 
mild impairment of the upper radicular groups as evidenced by 
the neurological findings made at the time of each VA 
examination.  At the time of his April 2005 VA examination, 
the veteran was found to have 5/5 motor strength, 
bilaterally, with deep tendon reflexes of 2+, bilaterally, 
and intact sensation.  As such, no more than a 20 percent 
disability evaluation would be warranted for each upper 
extremity under Diagnostic Codes 8510-8513. 

Combining the 30 percent evaluation for limitation of motion 
with the separate 20 percent disability for each upper 
extremity would result in no more than a 60 percent 
disability evaluation.  


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected cervical spine disorder has resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's 
service-connected cervical spine disorder solely prevents him 
from maintaining employment.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent evaluation for cervical spine arthritis is 
granted subject to regulations governing monetary benefits.  



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


